DETAILED ACTION
	This action is in response to the initial filing of February 27, 2020. Claims 1-7 of this application have been examined. The Information Disclosure Statement (IDS) has been considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the force detecting section 120 in Fig. 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are further objected to because the disclosure of “arm 16 is formed in a disk shape” in p. 51, referring to Fig. 1, is unclear from said figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in p. 70, the "image coordinate system" set in the image outputted by the imaging section is not sufficiently explained.  
Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities:  it is unclear how "first gripping" and "second gripping" relate to the gripping claimed in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the point or object of reference for the claimed "thickness direction". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over published Japanese patent application JP2018073495A ("Iwata").
Regarding claim 1, Iwata discloses two embodiments of a robotic device: one with a single robotic arm and one with a dual robotic arm. In the dual-armed embodiment, Iwata discloses:
A robot system comprising: a first robot including a first arm; a first gripping section coupled to the first arm; [0100] (“A manufacturing support apparatus 120 of a wire harness shown in FIG. 27 includes a 1 robot apparatus 150 A and a 2 robot apparatus 150 B. The 1 robot device 150 A holds the terminal portion 13 held by any of the plurality of terminal portion holding portions 44 by the hand 152 A.”)
a second robot including a second arm; a second gripping section coupled to the second arm; [0100] (“The 2 robot device 150 B holds the terminal portion 13 gripped by the hand 152 A of the 1 robot device 150 A by the hand 152 B and holds the terminal portion holding device 34 A.”)
an imaging section set in the second arm; [0043] (“The imaging unit 48 is constituted by an imaging device such as a CCD camera, and is provided at a position where the connector 12 of the terminal unit 13 sandwiched by the plurality of terminal holding portions 44 of the holding bar holding unit 40 can be imaged.”) 
[0104] (“[A] camera that captures an image of the posture of the connector 12 may be provided on the hand 52, the distal end side arm 56 a, or the like.”)
and a control section configured to control operations of the first robot, the first gripping section, the second robot, the second gripping section, and the imaging section; [0047] (“The transfer robot device 50 operates under the control of the control unit 60.”)
[0055] (“ In step S 12, the control unit 60 gives a command to the switching robot apparatus 50 such that a plurality of electric wires 11 extending from one terminal portion of the sub ashy 14 to the intermediate portion are massaged.”) (Examiner’s note on translation: “massaged” here is synonymous with “handled”; “ashy” is understood as “assembly”.)

causes the imaging section to image the connector, causes, based on a result of the imaging by the imaging section, the second gripping section to grip the connector in a state in which a position of the first gripping section is maintained; [0100] (“A manufacturing support apparatus 120 of a wire harness shown in FIG. 27 includes a 1 robot apparatus 150 A and a 2 robot apparatus 150 B. The 1 robot device 150 A holds the terminal portion 13 held by any of the plurality of terminal portion holding portions 44 by the hand 152 A. The 2 robot device 150 B holds the terminal portion 13 gripped by the hand 152 A of the 1 robot device 150 A by the hand 152 B and holds the terminal portion holding device 34 A.”)
[0101] (“[A]t least one of the hand 152 a and the hand 152 b is inclined so that the crossing angle of both the hands is an angle corresponding to the inclination of the connector 12.”)
[0104] (“[A] camera that captures an image of the posture of the connector 12 may be provided on the hand 52, the distal end side arm 56 a, or the like.”)
causes the first gripping section to release the gripping of the connector; [0100] (“A manufacturing support apparatus 120 of a wire harness shown in FIG. 27 includes a 1 robot apparatus 150 A and a 2 robot apparatus 150 B. The 1 robot device 150 A holds the terminal portion 13 held by any of the plurality of terminal portion holding portions 44 by the hand 152 A. The 2 robot device 150 B holds the terminal portion 13 gripped by the hand 152 A of the 1 robot device 150 A by the hand 152 B and holds the terminal portion holding device 34 A.”)
[0101] (“ In this case, as shown in FIG. 28, when the terminal unit 13 is handed over from the hand 152 A to the hand 152 B, as described above, the terminal unit 2 is moved as described above… the terminal portion 13 is transferred from the hand 152 A to the hand 152 B.”)
The dual-armed embodiment does not disclose a process to initially grip the cable, a process to adjust the posture of the connector, or a process to re-grip the connector after posture correction. In the single-armed embodiment, Iwata discloses:
A process wherein the control section causes the first gripping section to grip a connector of a cable, at one end of which the connector is provided and another end of which is fixed; [0077] (“In the next step S <b> 22, the control unit 60 gives a command to the transfer robot device 50 to hold the terminal unit 13 held by the terminal unit holding unit 44. As a result, the hand 52 holds the terminal unit 13.”)
[0073-0074] (“FIG. 14 is a flowchart showing a process for executing an operation according to the 1 embodiment. In step S 11 shown in FIG. 5, the hand 52 is held by the terminal unit 13 held by the terminal holding unit 44.… That is, as shown in S 21, when holding the terminal portion 13 pinched by any of the terminal portion holding portions 44 by the hand 52…”)
causes, based on the imaging result, the second gripping section to adjust a posture of the connector; [0095] (“According to this example, when the terminal unit 13 held by any one of the plurality of terminal unit holding units 44 is gripped by the hand 52, the distal end side arm 56a is moved according to the posture of the connector acquired by the imaging unit 48”)
and causes the first gripping section to grip the connector, the posture of which is adjusted; [0081] (“In step S 26, the control unit 60 instructs the switching robot apparatus 50 to hold the terminal unit 13 again.”) 
[0083] (“Thereafter, similarly as described above, after the hand 52 has moved onto the terminal holder 34 A, it moves toward the terminal holder 34 A and causes the terminal 13 to be held by the terminal holder 34 A.”)
[0097] (“Then, as shown in FIGS. 23 and 24, the hand 52 is moved again toward the terminal unit clamping unit 44, the terminal unit 13 is clamped by the terminal unit clamping unit 44, and then the hand 52 is raised again.”)
It would have been obvious for one of ordinary skill in the art to combine the robotic device, imaging and control sections, and process of transferring the connector between hands disclosed in the dual-armed embodiment with the processes of initial gripping, posture adjustment, and re-gripping disclosed in the single-armed embodiment. The operations of the dual-armed embodiment described assumes that the connector is already being held by the first arm and only cover an operation of transferring the connector between hands, with the connector posture adjustment left to the second arm; augmenting it with the processes of initial gripping, posture adjustment, and re-gripping disclosed in the single-armed embodiment complete the method and simplify the process by dedicating one arm to moving the connector, while the other arm simply adjusts its posture.
Regarding claim 6, Iwata discloses two embodiments of a robotic device: one with a single robotic arm and one with a dual robotic arm. In the dual-armed embodiment, Iwata discloses:
A control method for a robot system including: a first robot including a first arm; a first gripping section coupled to the first arm; [0100] (“A manufacturing support apparatus 120 of a wire harness shown in FIG. 27 includes a 1 robot apparatus 150 A and a 2 robot apparatus 150 B. The 1 robot device 150 A holds the terminal portion 13 held by any of the plurality of terminal portion holding portions 44 by the hand 152 A.”)
a second robot including a second arm; a second gripping section coupled to the second arm; [0100] (“The 2 robot device 150 B holds the terminal portion 13 gripped by the hand 152 A of the 1 robot device 150 A by the hand 152 B and holds the terminal portion holding device 34 A.”)
an imaging section set in the second arm; [0043] (“The imaging unit 48 is constituted by an imaging device such as a CCD camera, and is provided at a position where the connector 12 of the terminal unit 13 sandwiched by the plurality of terminal holding portions 44 of the holding bar holding unit 40 can be imaged.”) 
[0104] (“[A] camera that captures an image of the posture of the connector 12 may be provided on the hand 52, the distal end side arm 56 a, or the like.”)
imaging the connector with the imaging section; gripping the connector with the second gripping section based on a result of the imaging by the imaging section in a state in which a position of the first gripping section is maintained; [0100] (“A manufacturing support apparatus 120 of a wire harness shown in FIG. 27 includes a 1 robot apparatus 150 A and a 2 robot apparatus 150 B. The 1 robot device 150 A holds the terminal portion 13 held by any of the plurality of terminal portion holding portions 44 by the hand 152 A. The 2 robot device 150 B holds the terminal portion 13 gripped by the hand 152 A of the 1 robot device 150 A by the hand 152 B and holds the terminal portion holding device 34 A.”)
[0101] (“[A]t least one of the hand 152 a and the hand 152 b is inclined so that the crossing angle of both the hands is an angle corresponding to the inclination of the connector 12.”)
[0104] (“[A] camera that captures an image of the posture of the connector 12 may be provided on the hand 52, the distal end side arm 56 a, or the like.”)
releasing the gripping of the connector by the first gripping section; [0100] (“A manufacturing support apparatus 120 of a wire harness shown in FIG. 27 includes a 1 robot apparatus 150 A and a 2 robot apparatus 150 B. The 1 robot device 150 A holds the terminal portion 13 held by any of the plurality of terminal portion holding portions 44 by the hand 152 A. The 2 robot device 150 B holds the terminal portion 13 gripped by the hand 152 A of the 1 robot device 150 A by the hand 152 B and holds the terminal portion holding device 34 A.”)
[0101] (“ In this case, as shown in FIG. 28, when the terminal unit 13 is handed over from the hand 152 A to the hand 152 B, as described above, the terminal unit 2 is moved as described above… the terminal portion 13 is transferred from the hand 152 A to the hand 152 B.”)
The dual-armed embodiment does not disclose a process to initially grip the cable, a process to adjust the posture of the connector, or a process to re-grip the connector after posture correction. In the single-armed embodiment, Iwata discloses:
the control method comprising: gripping, with the first gripping section, a connector of a cable, at one end of which the connector is provided and another end of which is fixed; [0077] (“In the next step S <b> 22, the control unit 60 gives a command to the transfer robot device 50 to hold the terminal unit 13 held by the terminal unit holding unit 44. As a result, the hand 52 holds the terminal unit 13.”)
 [0073-0074] (“FIG. 14 is a flowchart showing a process for executing an operation according to the 1 embodiment. In step S 11 shown in FIG. 5, the hand 52 is held by the terminal unit 13 held by the terminal holding unit 44.… That is, as shown in S 21, when holding the terminal portion 13 pinched by any of the terminal portion holding portions 44 by the hand 52…”)
adjusting a posture of the connector with the second gripping section based on the imaging result; [0095] (“According to this example, when the terminal unit 13 held by any one of the plurality of terminal unit holding units 44 is gripped by the hand 52, the distal end side arm 56a is moved according to the posture of the connector acquired by the imaging unit 48”)
and gripping the connector, the posture of which is adjusted, with the first gripping section; [0081] (“In step S 26, the control unit 60 instructs the switching robot apparatus 50 to hold the terminal unit 13 again.”) 
[0083] (“Thereafter, similarly as described above, after the hand 52 has moved onto the terminal holder 34 A, it moves toward the terminal holder 34 A and causes the terminal 13 to be held by the terminal holder 34 A.”)
[0097] (“Then, as shown in FIGS. 23 and 24, the hand 52 is moved again toward the terminal unit clamping unit 44, the terminal unit 13 is clamped by the terminal unit clamping unit 44, and then the hand 52 is raised again.”)
It would have been obvious for one of ordinary skill in the art to combine the robotic device, imaging and control sections, and process of transferring the connector between hands disclosed in the dual-armed embodiment with the processes of initial gripping, posture adjustment, and re-gripping disclosed in the single-armed embodiment. The operations of the dual-armed embodiment described assumes that the connector is already being held by the first arm and only cover an operation of transferring the connector between hands, with the connector posture adjustment left to the second arm; augmenting it with the processes of initial gripping, posture adjustment, and re-gripping disclosed in the single-armed embodiment complete the method and simplify the process by dedicating one arm to moving the connector, while the other arm simply adjusts its posture.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Iwata as applied to claim 1 above, and further in view of published U.S. patent application US20140277732A1 ("Shiota").
As discussed above, modified Iwata discloses each limitation of claim 1; however, it does not disclose a means for detecting if the first hand has come into contact with the connector. Shiota discloses a detecting section configured to detect contact of the first gripping section and the connector [0027] (“In response to detection by the force center 13 of application of a great force in the opposite direction from the sliding direction to the gripper 12, the contact determining unit 52 determines that the gripper 12 has come into contact with the connector 101.”)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Shiota with the aforementioned disclosures; inclusion of a force detecting section improves the speed at which the system can perform its task by providing a reliable method of determining whether the hand has successfully gripped the connector. 

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Iwata and Shiota as applied to claim 2 above, and further in view of published Japanese patent application JP2018024120A ("Asano").
Regarding claim 3, as discussed above, modified Iwata and Shiota disclose each limitation of claim 2; modified Iwata also discloses a method which moves the first gripping section toward the connector in a state in which the first gripping is performed; [0077] (“In the next step S <b> 22, the control unit 60 gives a command to the transfer robot device 50 to hold the terminal unit 13 held by the terminal unit holding unit 44. As a result, the hand 52 holds the terminal unit 13.”) 
and a method which causes the first gripping section to perform second gripping for gripping the connector [0081] (“In step S 26, the control unit 60 instructs the switching robot apparatus 50 to hold the terminal unit 13 again.”) 
[0083] (“Thereafter, similarly as described above, after the hand 52 has moved onto the terminal holder 34 A, it moves toward the terminal holder 34 A and causes the terminal 13 to be held by the terminal holder 34 A.”)
Shiota discloses a method which stops the movement of the first gripping section based on a detection result of the detecting section [0025] (“When the guide arm controller 51 is notified by the contact determining unit 52 of the fact that the gripper 12 has been slid to the second end of the cable 100, the guide arm controller 51 stops sliding the gripper 12.”) 
[0027] (“In response to detection by the force center 13 of application of a great force in the opposite direction from the sliding direction to the gripper 12, the contact determining unit 52 determines that the gripper 12 has come into contact with the connector 101, that is, the gripper 12 has been slid to the second end of the cable 100.”) 
Modified Iwata and Shiota do not disclose a method of restricting the cable’s movement in a particular direction. Asano discloses a mechanism for gripping the cable to restrict movement of the cable in a thickness direction of the cable [0022] (“In order to eliminate such lifting of the cable 16, for example, a pressing member (not shown) that presses the loop portion 22 against the wall surface 12 a is provided, thereby restricting the movement of the cable 16 in the Z-axis direction.”) (Examiner’s note: it is understood that “thickness direction” is synonymous with “Z-axis direction”.)
It would have been obvious for one of ordinary skill in the art to combine the mechanism for restricting the cable’s movement with the aforementioned disclosures; restricting movement of the cable in the Z-direction greatly simplifies the task of inserting a connector into a receptacle. The robot is free to maneuver the connector in the XY-plane, without the additional complications to its control which would arise as a result of taking movement in the Z-axis into account. This can also help prevent excess tension in the cable, and maximize the distance the cable can stretch in the XY-plane.
Regarding claim 7, as discussed above, modified Iwata discloses each limitation of claim 6; modified Iwata also discloses a method in which the first gripping section moves toward the connector in a state in which the first gripping is performed; [0077] (“In the next step S <b> 22, the control unit 60 gives a command to the transfer robot device 50 to hold the terminal unit 13 held by the terminal unit holding unit 44. As a result, the hand 52 holds the terminal unit 13.”) 
and a method which performs second gripping for gripping the connector. [0081] (“In step S 26, the control unit 60 instructs the switching robot apparatus 50 to hold the terminal unit 13 again.”) 
[0083] (“Thereafter, similarly as described above, after the hand 52 has moved onto the terminal holder 34 A, it moves toward the terminal holder 34 A and causes the terminal 13 to be held by the terminal holder 34 A.”)
Shiota discloses a method such that when the first gripping section comes into contact with the connector, the first gripping section stops the movement [0025] (“When the guide arm controller 51 is notified by the contact determining unit 52 of the fact that the gripper 12 has been slid to the second end of the cable 100, the guide arm controller 51 stops sliding the gripper 12.”) 
[0027] (“In response to detection by the force center 13 of application of a great force in the opposite direction from the sliding direction to the gripper 12, the contact determining unit 52 determines that the gripper 12 has come into contact with the connector 101, that is, the gripper 12 has been slid to the second end of the cable 100.”) 
Modified Iwata and Shiota do not disclose a method of restricting the cable’s movement in a particular direction. Asano discloses a mechanism for gripping the cable to restrict movement of the cable in a thickness direction of the cable [0022] (“In order to eliminate such lifting of the cable 16, for example, a pressing member (not shown) that presses the loop portion 22 against the wall surface 12 a is provided, thereby restricting the movement of the cable 16 in the Z-axis direction.”) (Examiner’s note: it is understood that “thickness direction” is synonymous with “Z-axis direction”.)
It would have been obvious for one of ordinary skill in the art to combine the mechanism for restricting the cable’s movement with the aforementioned disclosures; restricting movement of the cable in the Z-direction greatly simplifies the task of inserting a connector into a receptacle. The robot is free to maneuver the connector in the XY-plane, without the additional complications to its control which would arise as a result of taking movement in the Z-axis into account. This can also help prevent excess tension in the cable, and maximize the distance the cable can stretch in the XY-plane.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 4, many robotic systems exist where the first gripping section includes a first claw section and a second claw section that come into contact with and separate from each other; this is a well-known method of configuring a robotic gripper (see Iwata). No prior art was found for the second portion of the claim, a robot system whereby in a state in which the first claw section and the second claw section are in contact, the first claw section and the second claw section form a hole section through which the cable is inserted, in combination with the previous claim limitations. As a result, claim 4 is likely allowable. As claim 5 depends on claim 4 and thus contains each limitation of claim 4, claim 5 is likely allowable as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.S./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664